Citation Nr: 0725548	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-08 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 to July 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
in which the RO denied service connection for a low back 
disability.  In May 2002, the veteran filed a notice of 
disagreement (NOD), and a statement of the case (SOC) was 
issued in March 2003.  In April 2003, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals).

In his substantive appeal, the veteran also requested the 
opportunity to testify at a hearing before a Veterans Law 
Judge (VLJ) in Washington, D.C.  A hearing was thereafter 
scheduled for January 2005; however, the record indicates 
that in November 2004 the veteran cancelled this hearing.

In the current appeal, the veteran has consistently requested 
service connection for a low back disability as secondary to 
his service-connected bilateral pes planus, and, in the April 
2002 rating decision, the RO adjudicated the claim secondary 
basis (although not specifically characterized as a claim for 
secondary service connection, and noting at the conclusion of 
the decision that there was no evidence of a back disability 
during service); hence, the Board has characterized the claim 
as on the title page.  As the RO has already notified the 
veteran of the legal authority governing claims for secondary 
service connection, the veteran is not prejudiced by the 
continued consideration of the claim for service connection 
for a low back disability on a secondary basis.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

In March 2005, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional development , to include requesting clarification 
as to whether the veteran still wanted a RO hearing, which 
had not been scheduled even though a request had been made at 
one time.  In May 2005, the veteran's representative 
indicated that he had spoken with the veteran and he no 
longer wanted an RO hearing.  After completing the other 
requested action (as explained in more detail below), the 
RO/AMC continued the denial of the claim, as reflected in a 
November 2005 SSOC, and returned this matter to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A low back disability was first manifested many years 
post-service, and the most persuasive medical opinion 
evidence establishes that there is not likely a medical 
relationship between the veteran's low back disability and 
his service-connected pes planus.


CONCLUSION OF LAW

The criteria for service connection for a low back 
disability, claimed as secondary to service-connected 
bilateral pes planus, are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the Board's March 2005 remand instructed the 
RO/AMC to send a notice letter to the veteran and allow him 
another opportunity to present information and/or evidence 
pertinent to the claim.  The AMC did send such a letter in 
May 2005, but it was returned by the post office because the 
forwarding time (apparently to a different address) had 
expired.  Thus, although the RO complied with the Board's 
remand instructions by sending a notice letter to the 
veteran, the veteran did not receive the letter and was not 
informed of the four elements that proper VA notice must 
contain.  Such notice errors are presumed prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
However, in the circumstances of this case, these errors do 
not require a remand because the errors "did not affect the 
essential fairness of the adjudication."  Id.  Specifically, 
the record reflects that "any defect was cured by actual 
knowledge on the part of the claimant," because the 
statements of the veteran and his representative throughout 
the appeal reflect that the veteran understood all of the 
elements of VCAA notification.  Id.

For example, in his NOD, Form 9, and November 2004 statement, 
the veteran stated that his back disability was caused by his 
foot disability rather than by his job, and he submitted 
additional employment evidence to support this contention.  
In addition, in a lengthy and detailed July 2004 statement in 
support of the appeal (substitute for VA Form 646), the 
veteran's representative, after arguing why the claim should 
be granted, argued, inter alia, that VA had made only one 
request for certain private medical records, without any 
response, and that the VCAA required at least one more 
attempt.  In the February 2005 informal hearing presentation, 
the veteran's representative argued, inter alia, that the 
veteran had indicated that there were additional medical 
records (apparently VA treatment records) that needed to be 
obtained.  Subsequently, after the AMC obtained additional 
private and VA medical records, the veteran's representative 
wrote in an informal hearing presentation (erroneously dated 
September 28, 1999), "I believe the problems with the VA's 
performance of its duty to assist upon which I had commented 
previously have been addressed."

The above evidence reflects that the veteran and his 
representative had actual knowledge of the information and 
evidence needed to substantiate the claim for service 
connection for a back disability secondary to bilateral pes 
planus, the respective responsibilities of VA and the veteran 
in obtaining additional evidence, and of the need for the 
veteran to advise VA of and to submit any further evidence 
relevant to the claim.  Moreover, after they were afforded an 
opportunity to act on this knowledge, the November 2005 SSOC 
reflects readjudication of the claim.  In addition, although 
the veteran and his representative were provided information 
regarding disability ratings and effective dates in March 
2006, after issuance of the November 2005 SSOC, the decision 
herein denies the claim for service connection.  Thus, no 
disability rating or effective date is being, or is to be, 
assigned, and there is therefore no possibility of prejudice 
to the veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports and VA outpatient 
treatment (VAOPT) records.  The veteran's representative 
argued that VA had not fulfilled its duty to assist in the 
July 2004 statement and February 2005 informal hearing 
presentation, in part because of the claimed insufficiency of 
the February 2002 VA examination, but, after the RO obtained 
an opinion from a VA physician in October 2005, the veteran's 
representative wrote that the problems with VA's performance 
of its duty to assist had been addressed.

Finally in this regard, there is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

Under 38 C.F.R. § 3.310(a) (2006), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service- connected disability, but for the degree 
of disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2006).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Considering the evidence in light of the above-noted legal 
authority, the Board finds that the claim must be denied.

Initially, the Board notes that, although the RO has 
adjudicated the claim as one involving secondary service 
connection, the April 2002 rating decision and March 2003 SOC 
include a statement that there is no evidence that the 
veteran's back disability is related to service.  However, 
the veteran has not specifically alleged, and the evidence 
does not indicate, that the veteran's current low back 
disability is directly related to military service.  No back 
problems were shown in service.  Although complaints of pain 
were noted post service, and acute back strain was noted in 
June 2001, the first diagnosis of acute back strain the first 
diagnosis of a chronic low back disability is reflected in 
the February 2002 VA examination report, which contains an 
impression of chronic lumbar sprain.  There also is no 
medical opinion relating the veteran's current low back 
disability to service.

The veteran has essentially limited his claim to one 
involving a secondary relationship between his low back 
disability and his service-connected pes planus.  However, 
the Board finds that the most persuasive medical opinion 
evidence to address this matter weighs against this claim.

On the February 2002 VA examination, the veteran stated that 
he had developed severe low back pain over the past year or 
so, causing him to give up his job as a truck driver and 
forklift operator with the Purdue chicken company, a job that 
included getting chickens and loading them onto a truck.  The 
physician who performed the February 2002 VA examination 
concluded that the veteran's low back disability was related 
to the veteran's post-service employment rather than his pes 
planus.  The veteran and his representative took issue with 
this opinion.  The veteran noted, and his employment records 
support, that he began his employment with Purdue on July 19, 
2001, after he filed the July 2, 2001 claim for service 
connection for a low back disability.  The veteran's 
representative also noted that the physician who performed 
the February 2002 examination was a general surgeon who did 
not have relevant expertise, and did not review the veteran's 
prior medical records.  Although a lack of review of the 
claims file does not necessarily warrant the discounting of a 
physician's opinion, the Board finds that this physician's 
attribution of the veteran's back disability solely to the 
post-service employment that the veteran correctly points out 
began after he filed his claim, does warrant discounting his 
opinion.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 
(2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).

There are two other opinions of record to address the 
etiology of the veteran's low back disability.  One is that 
of Dr. Grant, one of the physicians associated with the June 
2001 emergency room visit.  This emergency room note noted 
that the veteran stated he had been driving a 10 speed 
instead of 5 speed truck, causing him to shift gears more 
frequently, and subsequently experienced back, calf, and 
thigh aching.  The physician's assistant wrote that the 
veteran "claims his current pain is from work-related 
duties," but also said that his flat footedness in the 
military caused the same kinds of aches and pain.  In his 
June 2001 letter, Dr. Grant wrote that the veteran's over 
pronation of both feet causes stress on his pelvis and lower 
back which is a contributing factor to his back pain.  Dr. 
Grant's opinion, however, does not constitute competent 
evidence that a low back disability is related to service 
because, as noted, he did not diagnose a disability, but, 
rather, stated only that the veteran's pes planus contributes 
to his back pain.  As back pain is not a disability, the fact 
that the veteran's pes planus contributes to it is not a 
sufficient basis on which to grant service connection.  
Moreover, Dr. Grant did not explain his findings in light of 
the veteran's medical history and did not even address the 
effect on the veteran's back of his shifting of 10 gears 
rather than 5 on his truck, a fact that had been noted in his 
physician's assistant's emergency room note of about one week 
earlier.

By contrast, a VA physician in October 2005 recounted the 
relevant facts regarding the veteran's back and feet 
including Dr. Grant's June 2001 opinion, and medical 
treatises submitted by the veteran with general information 
regarding back pain and its relationship to the feet.  He 
concluded that the veteran's low back disability "is less 
likely as not (less than 50/50 probability) caused by the 
service-connected foot conditions."  He explained that this 
opinion was based on his review of the veteran's medical 
records and his expertise as a neurologist and chief of the 
chronic pain clinic.  Further, he noted that many people 
develop low back pain late in life, the veteran's employment 
as a truck driver and barber, and also noted that the 
veteran's work for Purdue began after his first episode of 
back pain.  After reviewing the relevant medical literature 
as to back pain generally and its possible relationship to 
foot problems, the physician wrote, "The coincidence of foot 
problems and back problems, in this veteran, the latter with 
onset after ten years following discharge from the military, 
does not provide sufficient evidence for  a causative link."  
The VA physician also noted that he presented the case to his 
neurologist colleagues, and there was a general consensus 
with his opinion, although two of the four felt that the foot 
condition "might have caused the back condition to progress 
faster than otherwise expected."

Thus, in contrast to Dr. Grant's brief letter, the VA 
physician's opinion comprehensively explained the bases for 
its conclusions regarding the claimed relationship between a 
back disability and service-connected pes planus in light of 
the accurately characterized medical evidence, including the 
fact that the veteran's work with Purdue began after his 
first episode of back pain.  As such, this opinion 
constitutes competent, probative evidence reflecting the lack 
of a relationship between the veteran's back disability and 
his service-connected pes planus.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).  As for the opinion of the VA 
physician's colleagues as regards possible aggravation of the 
back disability by the pes planus, medical opinions expressed 
in speculative language do not provide the degree of 
certainty required for medical nexus evidence.  See Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

The Board has also reviewed the research studies submitted by 
the veteran and noted by the VA physician who offered his 
opinion in October 2005.  The Board notes that a medical 
article or treatise can, in certain circumstances, provide 
important support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
However, here, the only medical opinion offered by a 
physician who considered the articles in light of the 
particular facts of this case concluded that there was no 
likely causal relationship between the veteran's pes planus 
and his low back disability.

In addition to the medical evidence, the Board has considered 
the veteran's assertions that his low back disability is 
secondary to his service-connected pes planus.  The veteran 
is certainly competent to describe his own symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  However, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  For that reason, the veteran's 
assertions, without more, simply do not constitute persuasive 
evidence in support of the claim.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for a low back disability, that doctrine is not 
for application in this appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability, claimed as 
secondary to service-connected bilateral pes planus, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


